Title: To James Madison from Tench Coxe, 25 September 1817
From: Coxe, Tench
To: Madison, James


Dear SirPhiladelphia Sept. 25th. 1817.
I took the liberty to cover to you, by a late mail, a couple of printed copies of the Memoir on cotton, with some material additions, since it was returned in March last: It is not thought safe to publish it in the News papers, or, in any other way, to suffer the suggestions to come into the view of rival foreign governments or cotton growers.
A ship, with 2200 bales of British E. I. cotton, arrived here yesterday. The principal invoice cost there, (in Calcutta), 8¾ cents ⅌ ℔ and the whole will be shipt from Philadelphia to Marseilles in a few days upon terms far lower than the market price of our worst in the cheapest southern markets. As cotton used to be 9 & 10 cents in Calcutta, it appears that the quantity must be increased or the refusal of India cotton goods, for consumption in England, the U. S (where the duties are high) and several parts of Europe, or both causes have combined to depress cotton wool, in the East Indies.

The Georgia Sea Island cotton seed, & the American water gin, have been recently sent to the British E. Indies from this country.
I have refered particularly to the impressive conversation, I had the honor to hold with you in 1786, which had the strongest influence upon my exertions to promote a consideration of our cotton capacity among the southern planters. I trust you will excuse the freedom, I have used, because the fact had the greatest effect on my mind, & will add greatly to the chances of consideration of the paper. The immense increase of cotton machinery keeps up the price of the raw material, and the substitution of cotton for linen, and in some degree for silk and wool contributes to the same end, but ultimately, and with the extension of our gin into India & other countries the price of cotton must be seriously reducd. If there were no duty on this cotton recently brought hither, it might be sold for 14 cents, and would be, in peace, a good voyage. From Bombay it would do equally well at 1/8 of a dollar.
Having matured my view of this Subject I could not resist the pleasure of a final communication of [it] to you for the amusement of your leisure hours, and for the chance of such communications with men of public standing as may accord with your convenience, and opinions. I have the honor to be with the most respectful attachmt. dear Sir yr. faithful h. Servant
Tench Coxe
